                 Case 3:20-cv-00590-JAH-BLM Document 1-1 Filed 03/27/20 PageID.13 Page 1 of 4
JS 44 (Rev. 06/17)                                                         CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

I. (a) PLAINTIFFS                                                                                             DEFENDANTS
                                                                                                            County of San Diego by an through the Metropolitan Transit System,
Berry, Antonio                                                                                              Officer Eric Arellanes, Officer Alejandro Casas

    (b) County of Residence of First Listed Plaintiff             County of San Diego                         County of Residence of First Listed Defendant              County of San Diego
                                  (EXCEPT IN U.S. PLAINTIFF CASES)                                                                   (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                              NOTE:      IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                         THE TRACT OF LAND INVOLVED.
                                                                                                                                                                    '20CV0590 JAH BLM
    (c) Attorneys (Firm Name, Address, and Telephone Number)                                                   Attorneys (If Known)
Vincent W. Davis, Esq., Law Office of Vincent W. Davis & Associates                                         John R. Clifford, Esq./Te'Aira L. Law, Esq., Wilson, Elser, Moskowitz,
150 North Santa Anita Avenue, Suite 200, Arcadia, CA 91006 (626)                                            Edelman & Dicker, LLP, 401 West A Street, Suite 1900, San Diego,
446-6442                                                                                                    CA 92101, (619() 321-6200 (Attorney for Officer Alejandro Casas)

II. BASIS OF JURISDICTION (Place an “X” in One Box Only)                                         III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
                                                                                                          (For Diversity Cases Only)                                        and One Box for Defendant)
u 1    U.S. Government                u 3     Federal Question                                                                     PTF        DEF                                          PTF      DEF
         Plaintiff                              (U.S. Government Not a Party)                        Citizen of This State         u 1        u 1      Incorporated or Principal Place       u 4     u 4
                                                                                                                                                         of Business In This State

u 2    U.S. Government                u 4     Diversity                                              Citizen of Another State          u 2    u    2   Incorporated and Principal Place    u 5     u 5
         Defendant                              (Indicate Citizenship of Parties in Item III)                                                             of Business In Another State

                                                                                                     Citizen or Subject of a           u 3    u    3   Foreign Nation                      u 6     u 6
                                                                                                       Foreign Country
IV. NATURE OF SUIT (Place an “X” in One Box Only)                                                                                             Click here for: Nature of Suit Code Descriptions.
           CONTRACT                                             TORTS                                  FORFEITURE/PENALTY                         BANKRUPTCY                    OTHER STATUTES
u   110 Insurance                        PERSONAL INJURY                PERSONAL INJURY              u 625 Drug Related Seizure          u 422 Appeal 28 USC 158          u 375 False Claims Act
u   120 Marine                       u   310 Airplane                 u 365 Personal Injury -              of Property 21 USC 881        u 423 Withdrawal                 u 376 Qui Tam (31 USC
u   130 Miller Act                   u   315 Airplane Product               Product Liability        u 690 Other                               28 USC 157                       3729(a))
u   140 Negotiable Instrument                 Liability               u 367 Health Care/                                                                                  u 400 State Reapportionment
u   150 Recovery of Overpayment      u   320 Assault, Libel &               Pharmaceutical                                                 PROPERTY RIGHTS                u 410 Antitrust
        & Enforcement of Judgment             Slander                       Personal Injury                                              u 820 Copyrights                 u 430 Banks and Banking
u   151 Medicare Act                 u   330 Federal Employers’             Product Liability                                            u 830 Patent                     u 450 Commerce
u   152 Recovery of Defaulted                 Liability               u 368 Asbestos Personal                                            u 835 Patent - Abbreviated       u 460 Deportation
        Student Loans                u   340 Marine                         Injury Product                                                     New Drug Application       u 470 Racketeer Influenced and
        (Excludes Veterans)          u   345 Marine Product                 Liability                                                    u 840 Trademark                        Corrupt Organizations
u   153 Recovery of Overpayment               Liability                PERSONAL PROPERTY                         LABOR                     SOCIAL SECURITY                u 480 Consumer Credit
        of Veteran’s Benefits        u   350 Motor Vehicle            u 370 Other Fraud              u 710 Fair Labor Standards          u 861 HIA (1395ff)               u 490 Cable/Sat TV
u   160 Stockholders’ Suits          u   355 Motor Vehicle            u 371 Truth in Lending                Act                          u 862 Black Lung (923)           u 850 Securities/Commodities/
u   190 Other Contract                       Product Liability        u 380 Other Personal           u 720 Labor/Management              u 863 DIWC/DIWW (405(g))               Exchange
u   195 Contract Product Liability   u   360 Other Personal                 Property Damage                 Relations                    u 864 SSID Title XVI             u 890 Other Statutory Actions
u   196 Franchise                            Injury                   u 385 Property Damage          u 740 Railway Labor Act             u 865 RSI (405(g))               u 891 Agricultural Acts
                                     u   362 Personal Injury -              Product Liability        u 751 Family and Medical                                             u 893 Environmental Matters
                                             Medical Malpractice                                            Leave Act                                                     u 895 Freedom of Information
        REAL PROPERTY                      CIVIL RIGHTS                PRISONER PETITIONS            u 790 Other Labor Litigation          FEDERAL TAX SUITS                    Act
u   210 Land Condemnation            u   440 Other Civil Rights         Habeas Corpus:               u 791 Employee Retirement           u 870 Taxes (U.S. Plaintiff      u 896 Arbitration
u   220 Foreclosure                  u   441 Voting                   u 463 Alien Detainee                 Income Security Act                  or Defendant)             u 899 Administrative Procedure
u   230 Rent Lease & Ejectment       u   442 Employment               u 510 Motions to Vacate                                            u 871 IRS—Third Party                  Act/Review or Appeal of
u   240 Torts to Land                u   443 Housing/                       Sentence                                                            26 USC 7609                     Agency Decision
u   245 Tort Product Liability               Accommodations           u 530 General                                                                                       u 950 Constitutionality of
u   290 All Other Real Property      u   445 Amer. w/Disabilities -   u 535 Death Penalty                  IMMIGRATION                                                          State Statutes
                                             Employment                 Other:                       u 462 Naturalization Application
                                     u   446 Amer. w/Disabilities -   u 540 Mandamus & Other         u 465 Other Immigration
                                             Other                    u 550 Civil Rights                   Actions
                                     u   448 Education                u 555 Prison Condition
                                                                      u 560 Civil Detainee -
                                                                            Conditions of
                                                                            Confinement
V. ORIGIN (Place an “X” in One Box Only)
u 1 Original             u 2 Removed from                 u 3         Remanded from             u 4 Reinstated or       u 5 Transferred from     u 6 Multidistrict                  u 8 Multidistrict
    Proceeding               State Court                              Appellate Court               Reopened                Another District             Litigation -                   Litigation -
                                                                                                                        (specify)                        Transfer                      Direct File
                                          Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
VI. CAUSE OF ACTION Brief description of cause:

VII. REQUESTED IN     u CHECK IF THIS IS A CLASS ACTION                                                 DEMAND $                                   CHECK YES only if demanded in complaint:
     COMPLAINT:          UNDER RULE 23, F.R.Cv.P.                                                       according to proof at trial                JURY DEMAND:         u Yes      u No
VIII. RELATED CASE(S)
                       (See instructions):
      IF ANY                               JUDGE                                                                                             DOCKET NUMBER
DATE                                                                     SIGNATURE OF ATTORNEY OF RECORD
03/27/2020                                                              /s/ John Clifford
FOR OFFICE USE ONLY

    RECEIPT #                     AMOUNT                                     APPLYING IFP                                      JUDGE                          MAG. JUDGE
Case 3:20-cv-00590-JAH-BLM Document 1-1 Filed 03/27/20 PageID.14 Page 2 of 4



  1   JOHN R. CLIFFORD, ESQ. (State Bar No. 124203)
      TE'AIRA L. LAW (State Bar No. 289118)
  2   WILSON, ELSER, MOSKOWITZ,
        EDELMAN & DICKER LLP
  3   401 West A Street, Suite 1900
      San Diego, CA 92101
  4   Telephone: (619) 321-6200
      Facsimile: (619) 321-6201
  5   Email: john.clifford@wilsonelser.com
             teaira.law@wilsonelser.com
  6
      Attorneys for Defendant
  7   Alejandro Casas
  8                        UNITED STATES DISTRICT COURT
  9                      SOUTHERN DISTRICT OF CALIFORNIA
 10

 11   ANTONIO BERRY,                         ) Case No.
                                             )
 12                            Plaintiff,    ) CERTIFICATE OF SERVICE
                                             )
 13         vs.                              )
                                             )
 14   COUNTY OF SAN DIEGO, by and            )
      through The Metropolitan Transit       )
 15   System; OFFICER ERIC                   )
      ARELLANES, an individual and agent )
 16   for County of San Diego; OFFICER       )
      ALEJANDRO CASAS, an individual )
 17   and agent for County of San Diego; and )
      DOES 1 through 50, inclusive,          )
 18                                          )
                               Defendants. )
 19                                          )
 20         I, the undersigned, am employed in the county of San Diego, State of
 21   California. I am over the age of 18 and not a party to the within action; my business
 22   address is 401 West A Street, Suite 1900, San Diego, California, 92101.
 23         On March 27, 2020, I caused to be served the following document(s):
 24
            CIVIL CASE COVER SHEET
 25

 26    BY MAIL - As follows: I am “readily familiar” with the firm’s practice of
      collection and processing correspondence for mailing. Under that practice it would
 27   be deposited with the U.S. Postal Service on that same day with postage thereon
      fully prepaid at San Diego, California in the ordinary course of business. The
 28   envelope was sealed and placed for collection and mailing on this date following our
                                                1
                                     CERTIFICATE OF SERVICE
Case 3:20-cv-00590-JAH-BLM Document 1-1 Filed 03/27/20 PageID.15 Page 3 of 4



  1   ordinary practices. I am aware that on motion of the party served, service is
      presumed invalid if postal cancellation date or postage meter date is more than one
  2   day after date of deposit for mailing in affidavit.
  3    BY ELECTRONIC TRANSMISSION VIA ECF – I electronically filed the
      foregoing document(s) with the Clerk of the Court through the CM/ECF system for
  4   the United States District Court, Southern District of California, which sent
      Notification of Electronic Filing to the persons listed. Upon completion of
  5   transmission of said documents, a certified receipt is issued to the filing party
      acknowledging receipt by the CM/ECF system.
  6
        BY FAX - As follows: I personally sent to the addressee’s telecopier number
  7    a true copy of the above-described documents. Thereafter I sent a true copy in a
       sealed envelope addressed and mailed as indicated above.
  8

  9         I declare under penalty of perjury under the laws of the State of California, that
 10   the above is true and correct. Executed on March 27, 2020, at San Diego, California.
 11

 12                                                Katelyn Kingsley
 13

 14

 15

 16

 17

 18
 19

 20

 21

 22

 23

 24

 25

 26
 27

 28
                                                2
                                     CERTIFICATE OF SERVICE
Case 3:20-cv-00590-JAH-BLM Document 1-1 Filed 03/27/20 PageID.16 Page 4 of 4



  1   Antonio Berry v. County of San Diego, et al.
      Case No.
  2
                               CERTIFICATE OF SERVICE
  3
                                       SERVICE LIST
  4
       Vincent W. Davis, Esq.                        ATTORNEYS FOR PLAINTIFF
  5    Andre L. Clark, Esq.
       Law Offices of Vincent W. Davis &
  6    Associates
       150 N. Santa Anita Avenue, Suite 200
  7    Arcadia, CA 91006
       Tel: (626) 446-6442
  8    Fax: (626) 446-6454
       Email: v.davis@vincentwdavis.com
  9           a.clark@vincentwdavis.com
 10

 11

 12

 13

 14

 15

 16

 17

 18
 19

 20

 21

 22

 23

 24

 25

 26
 27

 28
                                               3
                                    CERTIFICATE OF SERVICE
